Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:    
CONNECTOR, WITH AN ELECTRICAL SOCKET, FOR MOUNTING AN ACTUATOR TO A COMPONENT WITH ROTATIONAL ELEMENTS                                           
See MPEP § 606.01.

The disclosure is objected to because of the following informalities:
Paragraphs [0015-0017] are objected to for not indicating that Figures 5-7 are a different embodiment.
Correction or clarification required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “system of universal actuators and components”, “first and second components”, “first connector”, “first universal actuator. . . indirectly coupled to the first component via the first connector or one of directly or indirectly coupled to the second component”  must be shown or the features cancelled from the affected claims.                                 See MPEP § 608.02(d)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18-20 are rejected under 35 U.S.C. §112(a); the specification, while being enabling for a connector which serves to mount an actuator atop of valve assembly, does not reasonably provide enablement for the actuator interchangeably providing rotational movement to the rotational element of the first component and the rotational element of the second component.
	It seems the actuator is selectively indirectly coupled to the first component via the first connector or coupled either directly or indirectly to the second component yet nothing of the sort is disclosed in the written description or figures.  
Claims 18-20 preclude examination in terms of prior art at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Sharratt et al. (PCT/US2016066548) where  US 10,508,422 will be relied upon for citation purposes.

With respect to Claim 1; Sharratt et al. discloses a connector 37 for coupling an      actuator 58 to a component 32, comprising: a receptacle [defined within 54] configured to receive a portion of the actuator 58 and couple the actuator to the component [Fig. 7]; and a socket 112 providing electrical communication 60 to the actuator 58.


With respect to Claim 2; Sharratt et al. discloses the receptacle [within 54]  includes an aperture formed in a bottom thereof [Fig. 7] for receiving a portion 48 of the actuator 58.

With respect to Claims 3 and 4; Sharratt et al. discloses the receptacle [within 54]   includes an engagement feature [illustrated below], either a plurality of tabs or a plurality of windows, formed thereon for engaging the actuator [by virtue of containing the actuator (58) between the receptacle (54) and cover (56)].
[AltContent: oval][AltContent: oval][AltContent: arrow]
    PNG
    media_image1.png
    475
    179
    media_image1.png
    Greyscale


With respect to Claim 5; Sharratt et al. discloses the receptacle [within 54] is formed from a plastic [Col. 6, lines 4-5].


With respect to Claim 7; Sharratt et al. discloses the receptacle [within 54]  includes a coupling feature 40 for coupling to the component 32.

With respect to Claim 8; Sharratt et al. discloses the coupling feature 40 is a plurality of holes for receiving a plurality of fasteners [Col. 7, lines 9-24].

With respect to Claims 9 and 10; Sharratt et al. discloses an actuator and connector assembly 10 for coupling to a component (valve) 32 with a rotational element                   [Col. 5, lines 57+] comprising: an actuator 58 incompatible for directly coupling with the component 32, the actuator including a housing 95 and internal components 90 received in the housing, the internal components configured to cause rotational movement of the rotational element of the component [Col. 8, lines 35-41]; and a connector 37 coupled to the actuator 58 and compatible for coupling to the component 32, the connector 37 configured to provide communication [via 60] between the actuator 58 and the   component 32.

With respect to Claim 11; Sharratt et al. discloses the internal components 90 include      a shaft, a drive assembly, a gear assembly [Col. 8, lines 37-40], and a printed circuit board [Col. 9, lines 45-47].

With respect to Claim 12; Sharratt et al. discloses the connector 37 includes a            socket 112 providing electrical communication [via 60] to the actuator [C. 6, lines 52-53].



With respect to Claim 16; Sharratt et al. discloses the connector 37 is formed from a plastic [Col. 6, lines 4-5].

With respect to Claim 17; Sharratt et al. discloses a portion 48 of the internal   components 90  extends through an aperture formed in a bottom of the housing 95 of the actuator 58 and an aperture formed in a bottom of the connector 37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharratt et al. (US 10,508,422).    Sharratt et al. shows the connector 37 includes a socket 112 providing electrical communication [via 60] to the actuator [C. 6, lines 52-53].
	Although Sharratt et al. does not explicitly show a plurality of electrical connector pins in the socket extending into the actuator.  The statement within Sharratt et al;
“The power supply 60 is electrically coupled to the actuator, user interface and other onboard electronics for supplying power thereto.”

provides ample information for one of ordinary skill in the art to ascertain “electrical connector pins” are received within the analogous socket and extend to the actuator in order to supply power.
 


Claims14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharratt et al. (US 10,508,422) in view of Kreuter (US 8,789,807).    Sharratt et al. shows the actuator 58 having a housing 98 received within a connector 37.
	However  Sharratt et al. does not show engagement features which couple the actuator to the connector.
	 Kreuter shows an analogous actuator and connector assembly [Fig. 2] in which the housing includes an engagement feature, plurality of tabs 88, cooperating with an engagement feature of the connector, plurality of windows 76, 66 receiving the plurality of tabs 88, to couple the actuator to the connector [Col. 1, lines 61-66].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and connector of Sharratt et al. to include cooperative engagement features as shown by Kreuter for the purpose of detaching or replacing the actuator without the need for tools.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
      Interviews are available Monday - Thursday preferably prior to 1 p.m. (EST).
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.





            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833